People v Mascall (2017 NY Slip Op 02912)





People v Mascall


2017 NY Slip Op 02912


Decided on April 13, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2017

Acosta, J.P., Renwick, Manzanet-Daniels, Kapnick, Webber, JJ.


3730 1585/12

[*1]The People of the State of New York Respondent,
vShanequa Mascall, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Elizabeth L. Isaacs of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ellen Stanfield Friedman of counsel), for respondent.

Judgment, Supreme Court, New York County (Renee A. White, J. at suppression hearing; Laura A. Ward, J. at jury trial and sentencing), rendered March 4, 2013, convicting defendant of criminal possession of a forged instrument in the second degree, and sentencing her to a term of 90 days concurrent with 5 years' probation, unanimously affirmed.
Defendant's statement regarding her place of employment, which was incriminating under the circumstances of the case, should have been suppressed. While employment-related questions may fall under the pedigree exception to the requirement of Miranda  warnings, we do not find that exception applicable to the facts presented (see People v Rodney , 85 NY2d 289, 293 [1995]). The officer had already finished pedigree paperwork at the front desk of the police station when she asked defendant the employment question, which was reasonably likely to elicit an incriminating response, during a separate, case-related conversation in the cell area. Nevertheless, the error was harmless, given the overwhelming evidence of guilt (People v Crimmins , 36 NY2d 230, 237 [1975]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 13, 2017
CLERK